Citation Nr: 0425376	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for bilateral metatarsalgia 
from May 21, 2002?

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for right and left knee 
disorders.

4.  Entitlement to service connection for right and left shin 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from February 1989 to 
January 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).  The Board notes that attempts to retrieve the 
veteran's service personnel records have been unsuccessful.  
The veteran has provided copies of service medical records in 
his possession, but the original records are not available.

On appeal the veteran has raised the issues of entitlement to 
earlier effective dates for both service connection and a 
compensable evaluation for bilateral metatarsalgia.  As these 
issues are not currently certified or developed for appellate 
review, they are referred to the RO for appropriate action. 
 
This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.
 

FINDINGS OF FACT

1.  Since May 21, 2002, bilateral metatarsalgia has caused 
foot pain, tenderness, and job interference that is greater 
than contemplated by the assigned 10 percent schedular 
rating.

2.  The evidence regarding the relationship between the 
veteran's current left shoulder disability and his inservice 
treatment is in equipoise.

3.  The medical evidence of record does not show current 
right and/or left knee disabilities.

4.  The medical evidence of record does not show current 
right and/or left shin disabilities.


CONCLUSIONS OF LAW

1.  Since May 21, 2002, bilateral metatarsalgia warrants a 
single 20 percent extraschedular evaluation.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2003).

2.  A left shoulder disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.326 (2003).

4.  Bilateral knee disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.326.

5.  Bilateral shin disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
became effective November 9, 2000.  Implementing regulations 
were created and codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative, if any, of which portion, if any, of 
the evidence is to be provided by the veteran and which part, 
if any, VA will attempt to obtain on his behalf.  The veteran 
must also be informed that he must submit all pertinent 
evidence in his possession that has yet to be previously 
submitted.  38 U.S.C.A. §§ 5100, 5103(a), 38 C.F.R. § 3.159; 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).
 
Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  Notably, at a May 2004 hearing before the 
Board the veteran waived any VA error in issuing a notice 
after the adverse rating decision in question  

The Pelegrini Court did hold that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in his or her possession that pertains to the claim.  Id. at 
121.  

In the present case, a substantially complete application 
regarding the issues on appeal was received in March 2002.  
The RO notified the veteran of the information and evidence 
needed to substantiate his claim in October 2002, prior to 
the initial unfavorable decision.  This notice informed the 
veteran of the provisions of the VCAA and the evidence 
required to substantiate his service connection claims.  The 
RO also informed him of the information and evidence that he 
was required to submit, including any evidence in his 
possession, and the evidence that the RO would try and obtain 
on his behalf.  The RO informed him that VA would make 
reasonable efforts to obtain the evidence he identified.

Pertinent statutes and regulations provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate his claims, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c).  

The RO has attempted to obtain the veteran's service medical 
records.  The National Personnel Records Center informed the 
RO in December 2002 that the veteran's service medical 
records had been sent to the St. Paul, Minnesota RO in 1992.  
The St. Paul RO advised the Pittsburgh RO, however, in 
December 2002 that they had no file on the veteran.  

The veteran has provided copies of service medical records in 
his possession.  Additionally, the RO has attempted to 
retrieve records of treatment claimed by the veteran from 
VAMC Minneapolis.  VAMC Minneapolis, however, advised 
Pittsburgh that they have no records pertaining to the 
veteran.  The RO has provided the veteran VA examinations.  
The veteran has been accorded the opportunity to present 
evidence and argument, and he did so at a May 2004 
videoconference hearing.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  Hence, the Board 
concludes that all relevant data that can be obtained, has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

I.  What evaluation is warranted for bilateral metatarsalgia?

The RO initially granted service connection for metatarsalgia 
of both feet in a rating decision dated in February 2003, and 
assigned a 10 percent evaluation under Diagnostic Code 5279, 
effective May 21, 2002 for both feet.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, the distinction is important 
in determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Thus, the distinction between disagreement 
with the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  
Here, the appeal arises from an original rating decision, and 
hence, staged ratings may be applied.

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such a disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of metatarsalgia is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code 5279, where anterior metatarsalgia, 
unilateral or bilateral warrants a 10 percent evaluation.  

An October 1992 VA X-ray examination of both feet showed 
radiolucent lines running through the right and left medial 
sesamoid bones of the first metatarsals.  The examiner opined 
that the lines could have represented either bipartite 
sesamoid bones, or sesamoid fractures.  The lucent line on 
the right side showed more cortical irregularity, and would 
be more likely to be a fracture than the line on the left.

The veteran again underwent VA X-ray examination in December 
1997, this time of the right foot.  That examination showed a 
bipartite sesamoid bone noted at the metatarsal head.  It was 
noted that this was not a fractured sesamoid bone.  There was 
no fracture of the great toe.  There was a minimal hallux 
valgus deformity.  The impression was no change in appearance 
of the right foot since October 1992, with a bipartite 
sesamoid bone at the metatarsal head and mild hallux valgus 
deformity.

VA treatment notes, dated in September 2002, record 
complaints of pain across the balls of his feet.  He reported 
that he was issued orthotics in service, which worked well.  
He stated that he had not had the condition evaluated since 
his discharge from service, and that he had not tried 
orthotics or arch supports since then.  He stated it was 
worse in the morning and get better in the evening.  The 
veteran was referred to podiatry for an examination.

The report of a VA examination, conducted in January 2003, 
records the veteran reporting that during road marching in 
basic training he developed bilateral foot pain.  He was 
given insoles and special boots.  He stated that standing for 
one hour precipitates the pain in his feet to a level of 5.  
He reported that walking 100 yards will precipitate the pain 
from 4 1/2 to 5.  He stated that he is unable to run due to the 
impact on his feet which would escalate the pain up to a 
level of 8 instantly.  He stated that ibuprofen relieved pain 
by 20 percent.  He has not tried ice or heat.  He reported 
that cortisone shots reduced the pain to a level of three for 
approximately 8 hours.  He stated that he could not afford 
new insoles for his shoes, special boots, or podiatric care.  
He denied weak feet, but he did report stiffness all day with 
frequent cramps.  He denied any redness, warmth or 
tenderness.  He stated that the foot pain was a constant 
aggravation and inconvenience.  He stated that he had to walk 
on the sides of his feet and he was unable to run or jump.  

Physical examination showed tenderness with palpation over 
the entire foot and the Achilles tendon.  There was no 
redness, warmth or effusion.  Sensation was intact to 
monofilament, but the sensation per veteran was less than the 
sensation in his fingers.  His pulses and reflexes were 2+.  
He had no foot scars or deformities.  When standing flat his 
arches were approximately two centimeters off the floor at 
the medial aspect.  Plantar flexion of the right foot was to 
30 degrees, dorsiflexion was to 5 degrees, inversion was to 
30 degrees and eversion was to 5 degrees.  Plantar flexion of 
the left foot was to 40 degrees, dorsiflexion was to 20 
degrees, inversion was to 30 degrees and eversion was to 5 
degrees.  The diagnoses were chronic bilateral foot pain, 
metatarsalgia, with no evidence of fracture or dislocation of 
either foot, mild hallux valgus deformities of the first 
metatarsophalangeal joints of both feet, and congenital 
fusion of the distal interphalangeal joint of the fifth toe 
of the right foot.

At his videoconference hearing in May 2004 the veteran 
testified that he initially sought treatment at the 
Minneapolis VAMC for pain in his feet.  He reported that he 
worked as a mail handler for the post office and that he took 
numerous days off due to foot pain.  He presented leave and 
light duty records from his workplace, dated from November 
2003 to May 2004 to support these claims.  He stated that he 
soaked his feet in Epsom salts, iced them, and elevated them 
after work.  He reported exercising his feet with a rubber 
band device.  He complained of difficulty sleeping due to 
foot pain.  He denied having calluses on his feet, or having 
any problem with blistering or toes overlapping.

Subsequent to the videoconference hearing, the veteran 
submitted an August 2004 notice from his employer indicating 
that he was being directed to undergo a fitness for duty 
physical examination to determine if his current foot 
disability prevented him from performing his duties as a mail 
handler in a safe and efficient manner.

In brief, the evidence shows that the veteran has voiced 
significant subjective complaints regarding his bilateral 
foot disability.  He has contended that it interferes with 
his ability to sleep, that he is unable to stand for longer 
than one hour, and that he experiences constant foot pain.  
The objective medical evidence, however, shows only a 
diagnosis of metatarsalgia, with examination findings of 
intact sensation, no redness, warmth, effusion, calluses or 
deformities.  Pulses and reflexes were 2+ and arches were 2 
centimeters off the floor.  

The provisions of 38 C.F.R. § 4.20 (2003), allow for the 
consideration of other diagnostic codes when the disability 
in question is not listed.  Yet when a disorder has a 
specific set of rating criteria under the rating schedule, 
the Board is obligated to use that set of criteria.  In this 
respect, the rating schedule provides a maximum 10 percent 
rating for bilateral metatarsalgia.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279.  As such, without another superimposed 
service connected foot disability, the rating schedule 
provides only a 10 percent evaluation for this disability.  
Hence, the Board will consider whether an extraschedular 
evaluation is in order for this disorder.

An extraschedular evaluation is in order when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321.  

In this case, metatarsalgia has not required frequent 
hospitalizations.  Still, the record does show that 
metatarsalgia since May 21, 2002, has been responsible for 
constant pain and discomfort, as well as frequent absences 
from work which are objectively documented.  Indeed, the 
nature and extent of his foot disability is so great that his 
employer is requiring that the appellant appear for a 
physical examination to determine whether he remains  fit for 
duty.  Hence, after resolving reasonable doubt in the 
appellant's favor, the Board finds that bilateral 
metatarsalgia warrants a 20 percent rating on an 
extraschedular basis from May 21, 2002.  To that extent the 
benefit sought on appeal is granted.

The Board does not find that a rating in excess of 20 percent 
is warranted on an extraschedular basis because, as noted, 
the disorder has not resulted in frequent hospitalizations.  
Further, the Board finds that the assignment of a compensable 
evaluation is recognition that industrial capabilities are 
impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board also considered the application of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, but as the veteran is already at the 
schedular maximum for metatarsalgia, the Board finds that 
further consideration of functional impairment due to pain is 
not required.  Cf.  generally, Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

II. Entitlement to service connection for a left shoulder 
disorder.

Available service medical records show complaints of left 
shoulder pain in September 1991.  The veteran denied a 
history of trauma or overhead work.  Examination showed 
decreased range of motion with discomfort.  There was no 
swelling, deformity or point tenderness.  The assessment was 
possible impingement syndrome.  

In October 1991, the veteran complained that the shoulder 
pain occasionally woke him up and that with certain movements 
he experienced sharp pain.  The assessment following 
examination was rule out impingement syndrome.  Notes from 
November 1991 show complaints of increasing pain.  

A separation examination report is not of record.

VA outpatient treatment reports, dated in September 2002, 
show the veteran giving a history of left shoulder pain for 
years.  He stated that it is extremely painful and that it 
wakes him up at night.  The examiner noted that the veteran 
was a poor historian, and that it was difficult for him to 
place how long he had experienced pain.  Following an 
examination the assessment was left shoulder bursitis.

The report of a January 2003 VA examination records the 
veteran claiming that he was initially treated with a sling 
for his left shoulder while in service and that subsequently 
he was on profile for two years.  He reported that after 
service he was diagnosed with an inflamed shoulder joint.  He 
complained of constant throbbing pain that worsened in cold 
weather.  He denied redness but reported warmth and 
tenderness.  Physical examination led to assessments of 
chronic left shoulder pain, and left shoulder bursitis.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Service connection may also 
be granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  Id.

The evidence, shows that the veteran complained of a left 
shoulder disorder and underwent treatment in the months 
leading up to his discharge from service in February 1992.  
The veteran underwent VA treatment and examination for 
complaints of a similar nature in late 2002 and early 2003.  
The examiner noted the veteran's service history and 
complaints and diagnosed chronic left shoulder pain, but did 
not voice a clear opinion regarding a relationship between 
the inservice complaints and the current findings.  In the 
Board's view, this unclear etiology of the veteran's current 
left shoulder pain, does not exclude granting service 
connection.

In this regard, although the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusion, it is the Board's duty to determine the 
credibility and weight of evidence.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991)  In determining whether service 
connection is warranted for a disability alleged, VA is 
responsible for considering evidence both for and against the 
claim.  If the evidence, as a whole, supports the claim or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is against the claim, then it must be denied.  See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Here, the evidence shows that the complained of a 
substantially similar ailment over a several month period 
shortly prior to leaving service.  The veteran's complete 
service medical records are not available, and his separation 
examination report is not of record.  Additionally, post 
service VA treatment records from Minneapolis VAMC are 
likewise unavailable.  There is, however, no evidence of any 
post-service intercurrent injury or disease process that 
could account for the cause of the veteran's continuing left 
shoulder disability.  Thus, in light of totality of the 
record, the Board concludes that the evidence is at least in 
equipoise.  Service connection for a left shoulder disability 
is therefore granted.

III.  Entitlement to service connection for bilateral knee 
and shin disorders.

A review of the veteran's service medical records shows the 
veteran complaining of right ankle, right shin, and right and 
left knee pain in March 1989.  He reported no trauma.  No 
swelling or deformity was noted.  It was noted to be his 
third visit in one week.  

Treatment records from April 1989 for unrelated complaints 
are negative for continuing complaints regarding shin or knee 
pain.  Reports from December 1989 show the veteran 
complaining of bilateral patello femoral joint aching.  
Physical examination led to an assessment of patello femoral 
joint syndrome.  

The report of a medical board examination, conducted in 
December 1990, is negative for complaints or diagnosis of 
chronic shin or knee pain or disability.

VA outpatient treatment reports from VAMC University Drive in 
Pittsburgh, dated from October 1992 to September 2002 show no 
treatment for bilateral knee and shin disorders.  A review of 
the Application for Compensation, received in May 2002, shows 
the veteran reporting pain in his shins and knees since basic 
training.  In a follow-up narrative, received in August 2002, 
the veteran elaborated about several other disabilities, 
however, made no mention of specific symptomatology related 
to his claimed knee and shin disorders.  On VA outpatient 
treatment in September 2002 and on VA General Medical 
Examination in January 2003, the veteran made no mention or 
complaint regarding knee or shin pain.  The report of the 
January 2003 VA General Medical Examination is negative for 
findings of current bilateral knee or shin disabilities.

During his videoconference hearing the veteran testified that 
during service he was treated for knee and shin problems that 
were attributed to physical training.  He stated that he was 
on profile for his entire military career due to his lower 
extremity problems, but that no medical board had ever been 
proposed for his knees or shins.

As noted above, in order to establish service connection for 
a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  In the instant case, with 
regard to the veteran's claims for service connection for 
bilateral knee and shin disabilities, the evidentiary record 
is devoid of competent medical evidence of current bilateral 
knee or shin disabilities.  Although the veteran reported 
pain in the bilateral knees and shins on his initial 
application for benefits, he gave no further elaboration 
regarding these claimed disabilities.  On VA General Medical 
Examination, conducted in conjunction with his claim, he 
voiced no complaints, and no findings were entered regarding 
knee or shin disabilities.

The Board concludes that, as there is no competent medical 
evidence of current bilateral knee and shin disabilities the 
claims for service connection for such disorders must be 
denied.


ORDER

A single 20 percent evaluation for bilateral metatarsalgia is 
granted subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for a left shoulder disability is granted.

Service connection for bilateral knee disorders, and 
bilateral shin disorders is denied.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the service medical 
records indicate several instances of treatment for periods 
of diminished hearing.  These inservice records note findings 
extreme negative pressure bilaterally, persistent middle ear 
problems, complaints of vertigo and tympanic membrane 
mobility problems.  A January 2003 VA audiometric examination 
shows a finding of conductive hearing loss, and bilateral 
flat low mobility of eardrums.  There is no medical evidence, 
however, addressing whether these findings are indicative of 
a chronic disorder which had its onset during active service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  Therefore, 
on remand, the veteran should be afforded a VA examination to 
obtain this needed medical opinion evidence. 38 U.S.C.A. § 
5103A(d).

In light of the case law, which the Board is legally 
obligated to follow, the appeal is REMANDED for the 
following:

1.  The RO must ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), concerning 
the duty to notify and assist the 
appellant is accomplished.  This includes 
notification of the law, as well as 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate the 
claim of entitlement to service 
connection for hearing loss.

2.  After completion of the foregoing, 
the RO should schedule the veteran for a 
VA audiological examination.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.  
Based on a review of the claims folder 
and the results of the examinations, the 
examiner is to answer the following 
questions:

i.  Is it as least as likely as not 
that any current hearing loss is 
related to military service?

ii.  Is it as least as likely as not 
that hearing loss manifested itself 
to a compensable degree within one 
year after his separation from 
military service in February 1992?

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  If any 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



